Name: Council Regulation (EC) No 1468/94 of 20 June 1994 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land;  marketing;  foodstuff;  international trade
 Date Published: nan

 28 . 6. 94 Official Journal of the European Communities No L 159/11 COUNCIL REGULATION (EC) No 1468/94 of 20 June 1994 amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Whereas it has become apparent that the aforesaid proposal as a whole needs further examination ; whereas it is therefore appropriate to extend the transitional period provided for in the said Article 5 (5) in order to avoid a disruption of the current system at this stage, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Commission has received a specific mandate in the framework of Regulation (EEC) No 2092/91 (4) to review a number of provisions of that Regulation by 1 July 1994 and to submit any appropriate proposals for its revision ; Whereas the provisions of Article 5 (5) concerning the labelling of agricultural products and foodstuffs contai ­ ning an ingredient of agricultural origin produced by producers converting from conventional farming to organic farming expire on 1 July 1994 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 5 (5) of Regulation (EEC) No 2092/91 the date of 1 July 1994 is replaced by 1 July 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1994. For the Council » 1 ft T\ ¢ J .The President G. MORAITIS (') OJ No C 326, 3 . 12. 1993, p. 8 . 0 OJ No C 128, 9. 5. 1994. (3) OJ No C 148, 30. 5. 1994, p. 24. (4) OJ No L 198, 22. 7. 1991 , p. 1 . Regulation as last amended by Commission Regulation EC No 468/94 (OJ No L 59, 3 . 3 . 1994, p. 1 ).